UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION

NO. 7:18-CR-00004-H

 

UNITED STATES OF AMERICA )
) STIPULATED JUDICIAL ORDER
Vv. ) OF REMOVAL
)
LEOPOLDO GARCIA-ALTAMIRANO _ )

Upon the Application of the United States; upon the Factual Allegations in
Support of Judicial Order of Removal; upon the statement and consent of Leopoldo
Garcia-Altamirano (“defendant”) and upon all prior proceedings and submissions in
this matter; and full consideration having been given to the matter set forth herein,
the Court finds:

1. The defendant is not a citizen or national of the United States.

2. The defendant is a native of Mexico and a citizen of Mexico.

3. The defendant entered the United States unlawfully at an unknown place
and date.

4. The defendant was not then admitted or paroled after inspection by an
immigration officer.

5. At the time of sentencing in the instant criminal proceeding, the defendant
will be convicted in the United States District Court, Eastern District of North
Carolina, of the sole count of the Indictment, charging unlawful and illegal alien in
possession of a firearm, in violation of Title 18 United States Code, Section

922(g)(5)(A).
6. The maximum term of imprisonment for a violation of Title 18, United
States Code, Section 922(g)(5)(A) is 10 years. Given that the defendant pleaded guilty
pursuant to a plea agreement to the sole count of the Indictment the maximum
sentence faced by the defendant for having violated the sole count of the Indictment
is 10 years' imprisonment.

6. The defendant is, and at sentencing will be, subject to removal from the
United States pursuant to: 8 U.S.C. § 1182(a)(6)(A)(as an alien present in the
United States without being admitted or paroled, or who arrives in the United States
at any time or place other than as designated by the Attorney General.

7. The defendant has waived his right to notice and a hearing under Section
238(c) of the INA, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any and all forms of
relief and protection from removal.

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the
INA, 8 U.S.C. § 1228(c), that the defendant is ordered removed from the United
States to Mexico promptly upon his completion of a term of imprisonment, if any.

Te
IT IS SO ORDERED this _/ 2—_ day of February 2020.

AoA don?

TACOS WARD

Senior United States District Judge
